ICJ_055_FisheriesJurisdiction_GBR_ISL_1973-07-12_ORD_01_NA_02_FR.txt. OPINION DISSIDENTE DE M. GROS

L’ordonnance du 12 juillet 1973 confirme purement et simplement les
mesures conservatoires indiquées par la Cour dans son ordonnance du
17 août 1972, jusqu’à l’arrêt sur le fond de l’affaire introduite par la
requête du 12 avril 1972. Ayant pris une position différente je dois en dire
brièvement les raisons. L'article 41 du Statut et l’article 61 du Règlement
de la Cour (1946) déterminent la juridiction de la Cour dans la présente
procédure et j'aurais souhaité une application différente de l’article 61,
paragraphes 7 et 8, du Règlement qui prévoit l'éventualité de la modifica-
tion par la Cour de mesures conservatoires déjà indiquées.

* *

il suffit de constater que les circonstances dans lesquelles la Cour s’est
prononcée en aofit 1972 ne sont plus exactement les mémes, tant sur le
plan des faits que sur celui des griefs réciproques, pour voir l’intérét d’un
réexamen de ces circonstances par la Cour avant de décider la confirma-
tion des mesures qui, selon les termes de l’article 41 du Statut, avaient été
indiquées parce que la Cour avait estimé que les «circonstances» l’exi-
geaient. Le Gouvernement du Royaume-Uni, par lettre du 22 juin 1973,
demandait à la Cour confirmation des mesures d'août 1972; le Gouverne-
ment de l'Islande, par télégramme du 2 juillet 1973, rappelait ses protes-
tations contre l’indication de mesures en août 1972 et contre leur maintien
en vigueur. I] y a donc une opposition formelle de vues sur ce point et le
télégramme du Gouvernement de l'Islande contient certains éléments
susceptibles d'examen, notamment l’argument que «la Cour, en s’ef-
forçant de cristalliser la situation dangereuse actuelle, ne tient absolument
aucun compte des faits scientifiques et économiques de l'affaire... ».

La position prise par l'Islande depuis le début de l’affaire n’a pas changé
et la Cour en a pris acte dans son arrêt du 2 février 1973 sur la compé-
tence, au paragraphe 12, en se fondant sur l’article 53 du Statut et en
décidant que l’absence de l'Islande amenait la Cour à examiner les objec-
tions possibles à sa propre compétence. L'article 53 ayant été formelle-
ment pris en considération dans la phase de l’examen de Ja compétence
il me paraît très artificiel de revenir sur cette position dans la procédure
actuelle. Le défaut de l’Islande persiste et ses effets juridiques selon
Particle 53 doivent être les mêmes qu’au moment de l’arrêt sur la com-
pétence. Sans qu’il soit nécessaire de rechercher l'effet du télégramme du

8
307 COMPÉTENCE PÊCHERIES (OP. DISS. GROS)

Gouvernement de l’Islande en date du 2 juillet protestant contre le main-
tien des mesures conservatoires, il me semble impossible de soutenir que
la Cour ne devait pas procéder d'office à un examen de son propre réle
en matière de mesures conservatoires. La Cour semble considérer que
l’article 53 du Statut peut être interprété de manière à sanctionner l'Etat
absent; je tiens cette interprétation pour erronée. Mais, de toute manière,
et en dehors de Ja question de l'absence du Gouvernement de l'Islande
dans la procédure, il eût fallu tenir audience et poser les questions néces-
saires au demandeur; l’article 61 du Règlement prévoit précisément cette
possibilité de contrôler toute argumentation dont la Cour peut avoir
connaissance. Or la Cour était prévenue que le demandeur était prêt à se
présenter à une audience, et disposé à tout moment à présenter toutes les
observations que la Cour pourrait lui demander.

Par ailleurs le Gouvernement du Royaume-Uni a déclaré le 12 juin
1973 au Parlement:

«Her Majesty's Government, in a letter of 28th May, drew the
attention of the President and members of the Security Council to
the serious situation created by the continued and intensified Ice-
landic harassment of British trawlers. The International Court of
Justice, which is the principal judicial organ of the United Nations,
is already seized of the dispute; and for this reason it is not at pre-
sent appropriate to ask the Security Council to take action » (Hans-
ard, House of Commons, p. 302.)

L’accent est mis sur la responsabilité de la Cour en tenant compte de
la situation qui a été décrite en détail dans un livre blanc, « Différend sur
les pêcheries entre le Royaume-Uni et l'Islande — 14 juillet 1971 au 19
mai 1973» (Cmnd. 5341), notamment aux paragraphes 12, 13, et 14 aux
annexes E et F, présenté au Parlement britannique en juin 1973. Ce ne
sont pas les éléments d’information qui manquaient pour un examen de la
situation au moment où la Cour était appelée à se prononcer sur la ques-
tion des mesures conservatoires. La Cour sait que l’un et l’autre des Etats
intéressés se font grief d'utiliser la force pour exercer le droit que chacun
revendique (voir sur ce point la lettre du 28 mai 1973 adressée au prési-
dent du Conseil de sécurité par la délégation permanente du Royaume-
Uni, par. 1-3-4 et 6, S/10936, et la lettre du 29 mai 1973 de la délégation
permanente de l'Islande, par. 1-2-3 et 8, S/10937; les divers incidents ont
été aussi énumérés dans les annexes E et F du livre blanc).

Le maintien des mesures conservatoires, comme leur indication à l’ori-
gine, est justifié par le souci de sauvegarder des droits, non pas des in-
térêts économiques, les droits que la Cour pourrait reconnaître dans son
arrêt sur le fond (par. 8 de l’ordonnance). J’ai des doutes sur la justifica-
tion d’une décision confirmant des mesures conservatoires sans réexamen

9
308 COMPÉTENCE PÊCHERIES (OP. DISS. GROS)

alors que, dans l'affaire actuelle, la Cour ne peut ignorer que le différend
s’est aggravé depuis sa première ordonnance (cf. le livre blanc de juin
1973, par. 12 à 17 et les annexes citées) et que la méthode de règlement du
différend ja plus efficace serait de le juger au fond le plus tôt possible.
Les mesures conservatoires n'étant utiles que pour protéger des droits
l’urgence n’est pas seulement de décider ces mesures mais de régler le
différend. Lorsque la Cour fixa par ordonnance du 15 février 1973 un
délai de six mois pour le mémoire du Royaume-Uni et un autre délai
jusqu’au 15 janvier 1974 pour un contre-mémoire éventuel de l’islande,
sa décision s’inspirait des mêmes préoccupations que le paragraphe 6 de la
présente ordonnance, c’est-à-dire du souci de laisser aux Etats intéressés
la possibilité de «parvenir à un arrangement provisoire en attendant le
règlement définitif du différend». Mais le résultat de ces fixations est
qu'une affaire commencée en avril 1972 ne pourra être réglée avant deux
ans, ceci en raison des délais décidés par la Cour.

La fixation des délais est un élément utile dans la direction du procès
devant la Cour et permet d’exercer une certaine influence, qui a ses limi-
tes, pour une bonne administration de la justice. Chaque affaire pose un
problème particulier à cet égard. De la présente affaire je crois possible
de dire que, en fixant d’aussi longs délais, la Cour a négligé un effet pos-
sible de sa saisine alors qu’elle venait, presque à l’unanimité, de déclarer
qu’elle était compétente. Le juge international a toujours — et le plus
souvent seulement — un rôle préventif. Dans le cas présent le fait que les
Etats intéressés auraient su qu’à une date relativement proche une décision
juridictionnelle réglerait leur différend aurait pu être un motif pour eux
de mettre fin à ce différend par d’autres moyens, si cela était encore pos-
sible. Ceci soulève la question générale des rapports entre deux modes de
règlement pacifique des différends internationaux — la négociation et le
règlement judiciaire — et il n’y a pas lieu de la traiter ici. Pour la compré-
hension du déroulement de la procédure de mesures conservatoires depuis
la demande du 17 juillet 1972 jusqu’à la décision d’aujourd’hui il me suffira
de dire que le juge ne devrait pas, selon moi, être trop influencé dans
l'exercice de sa fonction par le déroulement de l’autre mode, la négo-
ciation. Tout ceci avait été vu, dès les origines, par la Cour permanente
de Justice internationale.

Le Président Max Huber déclarait dans son ordonnance du 15 février
1927 (Dénonciation du traité sino-belge du 2 novembre 1856, C.P.J.I. série
A n° 8, p. 11):

«Considérant que des mesures conservatoires indiquées par la
Cour comme étant, pour des raisons juridiques, rendues nécessaires
par les circonstances, ne sauraient pour leur applicabilité, dépendre
de l’état des négociations éventuellement en cours entre les Parties.»

Tout en tenant compte des circonstances différentes de l’espèce il me
10
309 COMPETENCE PECHERIES (OP. DISS. GROS)

parait que ce prononcé est toujours valable en tant que principe appli-
cable par la Cour. L’engagement d’un procés devant la Cour est un acte
relevant de la politique étrangère de l’Etat et cet aspect des choses ne re-
lève en rien du juge; de même une négociation sur l’objet du litige ne fait
pas partie du procès. La Cour n’est pas tenue d’en déduire des consé-
quences dans l’exercice de sa fonction judiciaire tant que la négociation
n’a pas abouti à un accord des parties sur la base duquel un désistement
serait demandé conformément aux articles 68 et 69 du Règlement. Si les
Etats se trouvaient, dans des circonstances données, mis en difficulté
pour la conduite de leurs négociations par certaines décisions de procé-
dure prises par la Cour, notamment sur les délais, c’est à eux qu’il appar-
tient de faire connaître ces difficultés.

Dans chaque affaire, par la direction du procès, la Cour doit rechercher
la manière la plus satisfaisante pour remplir son rôle juridictionnel; en
Pespéce il me semble, vu l’ensemble des circonstances, que l’attente n’est
pas nécessairement un facteur favorable et que, de toute manière, la
décision de la Cour eût dû être précédée d’un examen de toutes les circons-
tances du moment avec le concours du demandeur.

A l’occasion de cet examen qui eût amené l’agent du Gouvernement du
Royaume-Uni devant la Cour, il eût été possible également de décider si
un délai nouveau devait être fixé pour la procédure sur le fond, en applica-
tion de l’article 37 du Règlement et en tenant compte de l’article 53 du
Statut.

(Signé) André Gros.

11
